      Case 2:16-cr-00036-MVL-JVM Document 605 Filed 08/12/20 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                                        CIVIL ACTION
 VERSUS                                                          NO: 16-36
 LEONARD MORRISON                                                SECTION: "S"


                                   ORDER AND REASONS

       IT IS HEREBY ORDERED that the renewed Motion to Suppress filed by defendant,

Leonard Morrison, is DENIED.

       This matter is on remand from the Fifth Circuit Court of Appeal, mandating the court to

make an explicit credibility determination with respect to conflicting testimony given at the

evidentiary hearing on defendant, Leonard Morrison's, motion to suppress.

       The Court of Appeal opined:

       At the suppression hearing, the district court heard testimony setting out two very
       different versions of events regarding the search of Morrison’s home. Both
       versions agreed, however, that no one objected when law-enforcement officers
       entered Morrison’s home. The district court erroneously believed that this was
       enough to render the entry—and the subsequent search—consensual, so it did not
       decide which version of events to credit. Because a credibility determination was
       necessary, we vacate the district court’s decision to deny Morrison’s motion
       to suppress and remand for further proceedings. In all other respects, we affirm.

United States v. Staggers, 961 F.3d 745, 750 (5th Cir. 2020).

       Two separate instances of consent occurred in this case: first, Morrison's partner, Shlonda

Jupiter, impliedly consented to the officers' entry into Morrison's living room; second, Morrison

himself explicitly consented to a search of the premises. The conflicting testimony pointed to by
      Case 2:16-cr-00036-MVL-JVM Document 605 Filed 08/12/20 Page 2 of 4




the Court of Appeal relates to whether Shlonda Jupiter consented to allow law enforcement

officers to enter Morrison's home during the course of a "knock and talk" investigative

procedure.

       As summarized by the Court of Appeal, this court

       concluded that Morrison’s girlfriend, Shlonda Jupiter, gave implied consent for
       two law-enforcement officers, Rohn Bordelon and David Biondolillo, to enter her
       residence. The district court acknowledged that “[t]he officers testified that
       Jupiter initially opened the door about half way and then opened it wider and
       stepped aside for them to enter” while Jupiter “testified that she opened the door a
       little and stood between the door and the frame, but that she did not open it wider
       and step aside to allow the officers in.” The district court did not decide to credit
       one version of events over the other; instead, it reasoned that Jupiter gave implied
       consent because “testimony of all parties indicates that there was no forced entry
       nor antagonistic response” and “Jupiter did not testify that the officers physically
       moved her out of the way.”

Id. at 752. Thus, the court has been charged with making a specific finding as to "whether

Jupiter’s testimony or the testimony of Bordelon and Biondolillo was more credible." Id.

       Consent to a search does not need to be explicit, but it can be inferred from silence or

failure to object to a search only if that silence follows a request for consent. Id. at 757 (citing

United States v. Jaras, 86 F.3d 383, 390 (5th Cir. 1996)). Further, " '[c]onsent to a search can be

implied from silence or failure to object if it follows a police officer’s explicit or implicit request

for consent.' " Id. (quoting United States v. Martinez, 410 F. App’x 759, 763 (5th Cir.

2011). "Consent may also be inferred from actions that reasonably communicate

consent." Id. (citing United States v. Lewis, 476 F.3d 369, 381 (5th Cir. 2007) (“The

officers reasonably interpreted Caldwell’s gesture as an invitation to enter the room.”).

Gestures to enter a room may constitute consent, even where no verbal consent was requested or

                                                   2
      Case 2:16-cr-00036-MVL-JVM Document 605 Filed 08/12/20 Page 3 of 4




given. Lewis, 476 F.3d at 381 (citing United States v. Cotnam, 88 F.3d 487, 490 (7th Cir. 1996)).

       In this case, the court credits the testimony of the officers that Jupiter impliedly

consented to their entry into the living room of the defendant's home by stepping back and

opening the door to allow them in after they asked to speak to Morrison. This is because the

totality of the surrounding circumstances, including subsequent events, are consistent with the

conclusion that Jupiter allowed them to enter the living room. These circumstances include the

fact that it is undisputed that Jupiter opened the door, and as acknowledged by the Court of

Appeal, no one objected to the officers' presence in the defendant's living room once they

entered. The fact that the officers waited in the living room instead of immediately heading into

the bedroom, and that they did not execute a search until Morrison voluntarily and explicitly

consented to a search, also suggest a consensual entry into the home. The cordial tenor of the

entire proceedings further indicate that the entry into the living room was consensual. Finally,

the court finds that transcripts of phone calls from the jail on the date of Morrison's arrest, in

which Jupiter expressed remorse to Morrison for opening the door to the officers, also support

the view that she allowed them in.

       For all of these reasons, the court credits the law enforcement testimony that Jupiter

consented to the officers' entry into the living room by stepping back from the door and allowing

them to enter. Then, once in the home, the officers Mirandized the defendant, and obtained

explicit consent from Morrison, both orally and in writing, to search the home.

       Accordingly, defendant's renewed Motion to Suppress, incorporated in the post-appeal




                                                  3
     Case 2:16-cr-00036-MVL-JVM Document 605 Filed 08/12/20 Page 4 of 4




memorandum in support (Rec. Doc. 590) is DENIED.

      New Orleans, Louisiana, this _____
                                    12th day of August, 2020.



                       ____________________________________
                            MARY ANN VIAL LEMMON
                        UNITED STATES DISTRICT JUDGE




                                            4
